BLAND, P. J.
(after stating the facts). — 1. Defendants contend that plaintiff should have been non-suited on the first count of the petition for the reason that the words declared upon are not libelous per se and there was no proof of special damages. The publication claimed to be libelous begins as follows: “Hints to Advertisers. This is from the fake trade journal published at St. Louis. ’ ’ The connection in which the word “fake” is used in this paragraph shows that it was not used, and could not be understood, in its proper sense, to-wit: “To coil in fakes, as a cable in a box,’’ but in the sense it has obtained as a slang word, to-wit: “A swindle; a trick; to steal or filch.” Century Dictionary. Its application in this sense to the plaintiff and its business of publishing its trade journal, necessarily tended to prejudice plaintiff in its business and was for this reason libelous. St. James Military Academy v. Gaiser, 125 Mo. 1. c. 525, and cases cited. We think the issues on this count were properly submitted to the jury.
2. It is next contended that the allegations of the petition in respect to damages were insufficient to authorize the recovery of punitive damages. The prayer for relief is, “plaintiff says it has been actually damaged in the sum of one thousand dollars, for which sum, together with the sum of nine thousand dollars, as *232punitive damages and the costs of this action, it prays judgment against said defendants.” Section 594, R. S. 1899, reads as follows: “In all actions where exemplary or punitive damages are recoverable, the petition shall state separately the amount of such damages sought to be recovered.” All this section requires is that actual and punitive damages shall not be grouped in one gross sum but that the amount demanded as compensatory, and the amount demanded as exemplary damages shall be separately stated. The petition does not group these damages, but states the amounts demanded separately, and hence we think it.substantially complies with the requirements of the statute.
3. Counsel for defendant contends that the libel was against the trade journal, “Farm Machinery” and not against the plaintiff as a corporate body. The sin imputed is that of being a cheat, a fraud, a thief or pilferer. An inanimate thing cannot be guilty of cheating, defrauding, thieving or pilfering, and the word “fake” does not apply and could not have been understood by those who read the libel to apply to the journal but to apply to its manager and publisher, the plaintiff.
4. The libelous matter charged in the second count of the petition is not contained in the body of the article taken from the “Iron Age,” but is contained in the following italicized headline of the article, to-wit: “Mr. Crooked K. Beifsnider gets it in the neck again.” The petition, by innuendo, undertakes to apply these words to plaintiff by alleging that Reifsnider was the responsible manager of plaintiff’s business and the editor of its journal.
In Naulty v. Bulletin Co., 206 Pa. St. 128, it is said: ‘ ‘ The purpose of an innuendo is to define the defamatory meaning which the plaintiff attaches to the words; to show how they come to have that meaning and how they relate to the plaintiff. But it cannot be used to introduce new matter, or to enlarge the natural *233meaning of the words, and thereby give to the language a construction which it will not bear.”
In Bundy v. Hart, 46 Mo. 460, it is said: “It is not the office of an innuendo to make averments, but to apply the words or. explain their meaning. ’ ’
In Hudson v. Garner, 22 Mo. 1. c. 426, quoting Chitty, it is said: “An innuendo is only explanatory of some matter already expressed; it may apply to what is already expressed, but cannot add to or enlarge or change the sense of the previous words.”
There is no covert meaning in any of the words used in the headline. They are not ambiguous and do not require an innuendo to explain thé meaning of any pf them or to apply them. Any ordinary reader can understand them. They charge Reifsnider with being-“crooked,” that is, dishonest. If Reifsnider and the-plaintiff corporation were one and the same person, or if the general public, when it heard the name of Reifsnider mentioned in connection with “Farm Machinery,” understood the plaintiff corporation was referred to and not Reifsnider individually, these facts might possibly, have been alleged and proven, but it was not so alleged nor was any evidence offered showing or tending to show that Reifsnider is the corporation. Nor was it alleged or shown under the evidence that at the mention of the name of Reifsnider in connection with “Farm Machinery,” it was understood by the general public that the corporation was referred to. The publication itself and the evidence show that the libel was of and concerning Reifsnider individually. ■If so, then the plaintiff was not the proper party to-bring suit, although it may have been indirectly injured by the publication of the libel. We think the instruction in the nature of a demurrer to the evidence on the second count should have been given, and conclude that the judgment on the first count should be affirmed but that the judgment on the second count should be reversed and it is accordingly so ordered. All concur.